                                           Case 5:20-cv-05146-LHK Document 220-1 Filed 06/08/21 Page 1 of 4
No.     Date                   Dispute                                                              Court Order (6/8/21)
      Submitted
1.1   2/17/2021     Plaintiffs’ cross-motion to   In preparation for the June 11 depo, Plaintiffs can identify 40 hyperlinks by 6/4 at noon – Google is to produce them
                    compel Rule 30(b)(6)          by 6/8 at noon. If there are further issues re specific hyperlinks, the Court will address those in due course but will not
                    deposition on topic of        order a mass production of hyperlinks because it would be beyond the scope and not proportional to the needs of the
                    data logs and production      cases.
                    of documents in advance
                    (next deposition
                    scheduled for June 11,
                    2021)
1.2   4/20/2021     Protective Order
                    regarding Plaintiff
                    devices and PI

1.3   4/20/2021     Plaintiffs’ RFP No. 5,        The Court continues to weigh how discovery may be completed efficiently and in a timely manner into the related issues
                    request for data              of (1) what information Defendant has regarding Plaintiffs; and (2) what information Defendants have regarding
                    associated with Plaintiffs    identification of putative class members.
                    or their PI
                                                  First, the Court requests additional briefing on issue 1.3 following the 30(b)6 depositions currently scheduled in these
                                                  cases on June 11 and June 16, respectively. Plaintiffs’ brief in support of its motion to compel will be due
                                                  Wednesday, June 23, 2021; Defendant’s opposition will be due June 30, 2021. Briefs are not to exceed 10 pages.
                                                  The parties may submit no more than 8 exhibits with a supporting declaration providing foundation and/or a brief
                                                  explanation of the attachments; declarations are not to contain argument.

                                                  Second, the Court is considering is the appointment of a special master under Rule 53 with sufficient technical expertise
                                                  to assist the Court in evaluating the parties’ arguments and responses on the foregoing issues in particular and, if
                                                  necessary, on future discovery disputes. Neutrality of the special master would be required (Rule 53(a)(2)), and he/she
                                                  would be selected following 2 nominations by each side, the parties meeting and conferring (as this may be an area
                                                  where the proper candidate is obvious) and, if necessary, the Court making the selection. The Court will hear from
                                                  the parties as to this approach, including any concerns set forth in Rule 53(a)(3), in a joint letter not to exceed 7
                                                  pages by June 18, 2021.

1.4   4/20/2021     Plaintiffs’ RFP Nos. 1 &      Within 30 days from the date of this order, Google is to identify any additional public investigations regarding
                    2, request for documents      Google’s collection of PI while users, of any type (e.g, synched, not synched; logged-in; logged- out), are using
                    exchanged with                Chrome. If any such investigations are identified, the parties are to meet and confer regarding production of CIDs or
                    regulators                    subpoenas.
1.5   4/20/2021     Plaintiffs’ RFP Nos. 3 &
                    4, request for documents
                    exchanged in related
                    litigation




          01980-00174/12741526.1                                                            1                                               Case No. 5:20-cv-5146-LHK-SVK
1.6    4/20/2021     ESI Search Terms
                                             CaseAs5:20-cv-05146-LHK            Document 220-1 Filed 06/08/21 Page 2 of 4
                                                    to issues 1 & 2, the Parties are to report the status to the Court in their August joint discovery submission.

                                                    First, however, it appears more direction from the Court on the addition of ESI search terms and perhaps custodians is
                                                    needed. Accordingly,
                                                    the parties are to provide: (1) a joint summary of the evolution of ESI search terms and custodians in this case, including
                                                    any agreed upon protocol for adding custodians and terms thus far; (2) Plaintiffs’/ Defendant’s proposals as to how to
                                                    manage the addition of custodians and terms going forward, including proposed end-dates and caps for additional
                                                    custodians or terms. The parties must meet and confer and make a good faith effort to reach agreement on a protocol.

                                                    The foregoing is to be included in a joint letter submission not to exceed 5 pages by June 25, 2021.

                                                    Though the search-term limitations in the April 13 order in Brown may be appropriate for other custodians, the order did
                                                    not, either expressly or impliedly, cover all additional custodians for all time.

                                                    Issue #3 will be deferred

                                                    As discussed at the June 2 hearing, and clarified herein, productions from specific custodians must identify the
                                                    custodian. Productions made pursuant to non-custodial searches need not be tied to specific RFPs.

                                                    Issue #4 is addressed at 1.8.
1.7    4/20/2021     ESI Custodians




1.8    4/20/2021     Plaintiffs’ RFP No. 8B         In further clarification of the Court’s prior order and for good cause shown, Google’s search is to include the directors
                     (docs received or              and officers of Google Inc., for the period January-October, 2015 and the Google LLC officers from 2015 to present.
                     authored by officers and       The search term is: Chrome w/50 of privacy.
                     directors if related to data
                     privacy)
1.9    4/20/2021     Plaintiffs’ RFP Nos. 14 &
                     20 (certain draft docs;
                     documents related to the
                     “White Paper,” see FAC
                     ¶¶ 81-86
1.10   4/20/2021     Plaintiffs’ RFP Nos. 9-13,
                     15, 17, 19, 21, 23-25.

2.1    2/17/2021     Google’s Motion for
                     Protective Order Against
                     Suspending Ordinary Log
                     Retention Policies



           01980-00174/12741526.1                                                             2                                               Case No. 5:20-cv-5146-LHK-SVK
2.2   4/20/2021     Timing of Named
                                               CaseIf5:20-cv-05146-LHK            Document 220-1 Filed 06/08/21 Page 3 of 4
                                                      the parties have not resolved this dispute, then within 24 hours of this order, Plaintiffs are to provide one additional
                    Plaintiffs’ depositions.         business day for the Kindler deposition on or before July 16, 2021. Within 24 hours of receipt of the date, Defendant
                                                     will confirm the Kindler deposition either for July 5 or the new date.

2.3   4/20/2021     Plaintiffs’ device
                    preservation, as it relates
                    to Google’s Request for
                    Production No. 1,
                    production, and use of a
                    review protocol.
2.4   4/20/2021     Google’s Requests for
                    Production No. 2.

2.5   4/20/2021     Google’s Interrogatory
                    No. 2.

2.6   4/20/2021     Google’s Interrogatory
                    No. 4.

2.7   4/20/2021     Google’s Requests for            Meet and confer to continue.
                    Production Nos. 3 and 5.




2.8   4/20/2021     Google’s First Set of
                    Requests for Admission
                    Nos. 1a and 1b.
2.9   4/20/2021     Google’s Second Set of           The parties’ submission on this issue is not helpful to the Court. The Court will set a date in the future for submission of
                    Requests for Admission           disputes regarding written discovery.
                    Nos. 2, 3, 4, 5, 6, 7, 8, 9,
                    10, 11, and 13




          01980-00174/12741526.1                                                               3                                               Case No. 5:20-cv-5146-LHK-SVK
2.10   4/20/2021     Google’s Second Set of
                                            CaseThe
                                                 5:20-cv-05146-LHK            Document 220-1 Filed 06/08/21 Page 4 of 4
                                                    written responses are sufficient; Defendant can follow up at deposition.
                     Interrogatories Nos. 6, 7,
                     8, and 9.
2.11   5/24/2021     Plaintiffs’ Amended          No further written response required. At deposition Defendant can inquire as to the original response, Plaintiffs can
                     Response to Google’s         make their objection on the record for the trial court to rule on at a later date.
                     First Set of
                     Interrogatories No. 5.




           01980-00174/12741526.1                                                           4                                              Case No. 5:20-cv-5146-LHK-SVK
